IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CAPITOL CLEANERS, :
: C.A. No. Kl7A-08-001 WLW

Appellant,

v.

JOSEPH PEDROTTY and THE
DELAWARE DEPARTMENT OF
LABOR UNEMPLOYMENT
INSURANCE APPEAL BOARD,

Appellees.

Submitted: February 5, 2018
Decided: May 2, 2018
ORDER
Upon the Appeal from the Decision of the

Unemployment Insurance Appeal Board.
Ajirmed.

Daniel F. McAllister, Esquire of Baird Mandalas Brockstedt, LLC, attorney for the
Employer-Appellant.

Carla A.K. Jarosz, Esquire of the Delaware Department of Justice, attorney for the
UIAB-Appellee.

Joseph Pedrotty, pro se, Employee-Appellee

VVITHAM, R.J.

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. No. Kl7A-08-0()l WLW
May 2, 2018

This is an appeal filed by the employer, Capitol Cleaners, Inc. (hereinaf`ter, the
“Employer”), from a decision of the Unemployment Insurance Appeal Board
(hereinafcer, the “Board”), affirming the Appeals Referee’s determination that the
Employer’s prior employee, Joseph Pedrotty (hereinaf`ter, the “Employee”), was
discharged from his employment without “just cause.” For the reasons set forth
below, the decision of` the Board is AFFIRMED.

FACTUAL AND PROCEDURAL BACKGROUND

On August 12, 2015, the Employer hired the Employee as the Chief Financial
Officer (“CFO”) for the Employer.

On March 17, 2017, the Employer forced the Employee to resign due to
numerous claimed infractions. Thereafter, on that same day, the Employee filed for
unemployment benefits with the Delaware Department of Labor, whereby a Claims
Deputy for the Division of Unemployment Insurance conducted a fact-finding
interview.

On April 5, 2017, the Claims Deputy issued a decision, based on the fact-
finding interview.l The Claims Deputy determined that the Employer discharged the
Employee without “just cause” in connection with the Employee’ s worl340 A.2d 165, 166 (Del. Super. 1975).
37 Wyatt v. Rescare Home Care, 81 A.3d 1253, 1258 (Del. 2013) (internal citations omitted).

33 Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981) (quoting Cross v. Califano, 475 F.Supp.
896, 898 (D. Fla. 1979)).

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. NO. Kl7A-08-001 WLW
May 2, 2018

consider the record in the light most favorable to the party prevailing below.39
However, the “[C]ourt is not authorized to make its own factual findings, assess
credibility of witnesses or weigh the evidence.”‘“) lnstead, the Court merely decides
“if the evidence is legally adequate to support the agency’s findings.”41
DISCUSSION

The Board ’s Credibilily Determination

As to the Employer’s first contention, the Court must clarify that its role, as the
reviewing Court, is simply to ascertain if the Board’s conclusions are supported by
substantial evidence and free from legal error.42 If this standard is satisfied, the
Board’s resolution of evidentiary and credibility conflicts is c'onclusive.43 In a

discharge case, an employer has the burden of proving, by a preponderance of the

evidence, that the claimant Was terminated for “just cause.”44 Where, as here, the

 

39 Gen. Motors Corp. v. Guy, 1991 WL 190491, at *3 (Del. Super. Aug. 16, 1991).
40 Sokoloffv. Bd. of Med. Practice, 2010 WL 5550692, at *5 (Del. Super. Aug. 25, 2010).

41 Bradfield v. Unemp’t Ins. Appeal Bd., 2012 WL 5462844, at *1 (Del. Super. Mar. 13,
2012) (quoting McManus v. Christiana Serv. Co., 1997 WL 127953, at *1 (Del. Super. Jan. 31,
1997)).

42 Air Mod Corp. v. Newton, 215 A.2d 434, 438 (Del. 1965).

43 Ridings v. Unemp ’t Ins. Appeal Bd., 407 A.2d 23 8, 239 (Del. Super. 1979) (citing Abex
Corp. v. Todd, 235 A.2d 271 (Del. Super. 1967)).

44 Wilson v. Unemp ’t Ins. Appeal Bd., 2011 WL 3243366, at *2 (Del. Super. Jul. 27, 2011)
(citing Country Life Homes, Inc. v. Unemp ’t Ins. Appeal Bd., 2007 WL 1519520, at *3 (Del. Super.
May 8, 2007); MRPC Fin. Mgmt. LLC v. Carter, 2003 WL 21517977, at *4 (Del. Super. Jun. 20,
2003)).

10

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. No. Kl7A-08-001 WLW
May 2, 2018

party bearing the burden of proof fails to convince the Board below, the resulting
findings of fact can be overturned by the Court “only for errors of law,
inconsistencies, or capricious disregard for competent evidence.”45

After a comprehensive review of the record in this case, the Court finds that the
Employer has failed to overcome the heavy burden for overturning the Board’s
credibility determination, particularly because the evidence identified by the
Employer is not as clearly damning as the Employer urges. The Employee’s apparent
admission, for instance, indicates that he signed a series of payroll checks while Mr.
Outten was allegedly unavailable to grant his approval. However, the Employer
leaves out a key piece of the Employee’s testimony, as the Employee also stated that
he had previously told Mr. Outten that he intended to issue the payroll disbursements
Thus, the Board could have reasonably inferred that Mr. Outten gave the Employee
approval to sign those particular payroll checks on Mr. Outten’s behalf, possibly in
anticipation of Mr. Outten’s unavailability. Based on the facts presented to the
Board, it is not implausible for the Board to infer. And, as a result, the Employee’s
apparent admission does not conflict With his subsequent testimony before the Board,
that he never issued any disbursements without Mr. Outten’s approval.

Similarly, the fact that Mr. Outten typically gave his approval to the Employee
for disbursements by signing checks himself, does not mean that he never permitted

the Employee to sign checks on Mr. Outten’s behalf after obtaining Mr. Outten’s

 

43 Id. (citing Ridings, 407 A.2d at 239).

11

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. No. Kl7A-08-001 WLW
May 2, 2018

approval. Although Mr. Outten claims that he never did, as discussed in the previous
paragraph, the Employee’s testimony illustrates that Mr. Outten may have given the
Employee approval to do so on at least one occasion. Seeing as the parties’
contentions directly contradict, the Board was entirely within its discretion to credit
the Employee’s testimony over the Employer’s.

Next, in regards to the Employee’s agreement that a portion of Mr. Outten’s
testimony was accurate, the Court finds that such a concession should not require the
Board to accept all of Mr. Outten’s testimony as credible. Especially because, after
considering the Employee’s quoted testimony provided by the Employer, it is
apparent that the Employee never actually admitted that he issued checks without Mr.

1.46

Outten’s approva Rather, he merely agreed, as he did on numerous occasions

throughout his testimony, that Mr. Outten informed him that he would be terminated

 

46 See The Employer’s Opening Brief at 8, quoting the following testimony by the Employee:

BOARD MEMBER ONE: I just have one [question]. The statement from the CEO, were
you told that you would be terminated if there were no changes made?

[THE EMPLOYEE]: Pardon?

BOARD MEMBER ONE: That statement, from the CEO, that there was a conversation that
you Would be terminated if the problems would not be fixed?

[THE EMPLOYEE]: Right. Right. He did, that’s - that is correct in What he said. So -
BOARD MEMBER ONE: That’s all I needed. You answered my question.
[THE EMPLOYEE]: Yeah.

12

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. No. Kl7A-08-001 WLW
May 2, 2018

if the problems with his performance did not improve.47 This mere agreement to an
already undisputed fact, therefore, does not mandate that the Board accept all of Mr.
Outten’s testimony as credible.

In sum, the Court holds that the evidence identified by the Employer does not
warrant the overturning of the Board’s credibility decision.

The Employer’s Failure to “Follow-Up ”

As to the Employer’s second contention, the Court agrees that the Board’s
finding was curious. The Board’s decision provides in part that, “the Employer, after
issuing a final written warning about signing checks without authorization, did not
appropriately follow-up.”48 But, the Board did not indicate how it came to this
conclusion. Nor did the Board identify the legal basis for considering the waiver of
an Employer directive. Nonetheless, since the Board’s finding constituted only a
single consideration in the Board’s ultimate decision to grant the Employee benefits,
the Court holds that this issue is de minimus. Accordingly, under these
circumstances, the Employer’s second contention does not merit reversal.

Ignoring Ms. Armstrong ’s Testimony

As to the Employer’s third argument, the Court concedes that the Board did not
address Ms. Armstrong’s testimony in the Board’s final analysis. Nevertheless, after

reviewing the Employer’s closing argument before the Board, the Employer did not

 

47 Id.

48 R. at 180.

13

Capitol Cleaners v. Joseph Pedrotty and UIAB
C.A. No. Kl7A-08-001 WLW
May 2, 2018

raise the Employee’s issuing of double payments to a supplier as grounds for finding
“just cause” for his terrnination.49 Instead, the Employer focused entirely on the
Employee’s purported failure to comply with the Final Written Warning, which the
Court notes was drafted, in part, as a result of the double payments.50 Consequently,
the Court concludes that this contention was not “fairly presented”51 before the Board
and it cannot now constitute grounds for relief from the Board’s decision because,

“issues not properly raised before an agency or board may not be raised on appeal.”52

 

CONCLUSION
F or all of the foregoing reasons, the decision of the Unemployment Insurance
Appeal Board is AFFIRMED.
IT IS SO ORDERED.
/s/ Hon. William L. Witham Jr.
Resident Judge
WLW/dmh

 

49 R. at 161-65.

30 See R. at 142 (where Ms. Armstrong stated “Yes, indeed” in response to the following
question by the Employer’s counsel: “Was it your understanding that it Was these types of double
payments that were contributing to - or that contributed to the restriction that Mr. Olten [sic] placed
on - on [the Employee’s] ability to write checks?”).

31 See Delstar Indus., Inc. v. Delaware Dept. of Labor Div. of Unemp’t Ins. Appeals Bd.,
1997 WL 27109, at *6 (Del. Super. Jan. 8, 1997).

32 Id. (citing Wilmington T rust C0. v. Conner, 415 A.2d 773, 781 (Del. 1981); Tatten
Partners, L.P. v. New Castle Counly Bd. OfAssessment Review, 642 A.2d 1251, 1262 (Del. Super.
1993)).

14